EXAMINER’S COMMENTS
Closest US Patent/US Patent Publication Prior Art
Margulis et al., US 2015/0081660 recited in paper #20220210 mailed February 16, 2022, is the closest prior art. Forward citations of Margulis failed to reveal closer prior art. Forward/backward citations of Margulis, US 9,852,448, failed to reveal closer prior art. Margulis alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Closest Non-Patent Literature Prior Art
Cantech Letter, PTO-892 Item U, is the closest non-patent literature prior art. Cantech Letter discloses: Shopify has long recognized the importance of using customer and operational data generated on its e-commerce platform to measure, understand, and improve upon the services it offers. We view Shopify as an enthusiastic and early adopter of AI technology and expect the Company to continue to rapidly develop and acquire complementary AI components to further improve its offering over the next year. In our coverage universe, we believe Shopify has put the greatest relative R&D effort forward into leveraging AI, with the greatest potential for positive impact from AI on its business and customer base. As a founding partner of the Vector Institute in Toronto, Shopify is funding research around new techniques to apply recommender systems to personalize the Shopify experience for merchants and their customers. Shopify 's platform currently has 500K+ merchant stores. These stores generate a significant amount of omni-channel retail operational data flows and consumer sales transaction data that can help Shopify with the design and development of new and improved services and e-commerce outcomes. Shopify has
long used its massive data collection platform to run analytics to better understand its customer's needs. Shopify is currently using recommendation algorithms in its app and theme stores to help merchants find the best apps and themes for their businesses. In addition, machine learning is being used for order fraud detection to help merchants
reduce costs. In early 2016, Shopify acquired Kit CRM, an intelligent virtual marketing assistant technology. Kit helps merchants on the Shopify platform manage and automate marketing tasks, including running targeted ads, posting updates on social media, making recommendations based on store activities, and more. Through an API,
Shopify app developers can access and utilize the functionality of Kit. We expect Shopify to continue to enhance the functionality of Kit as well as seek additional AI acquisition opportunities. Shopify Capital is also utilizing AI technology to automatically find, select, and offer credit services to merchants. We expect this automated approach
to help Shopify rapidly expand this new service and further improve the "stickiness" of its platform. In the future, we expect Shopify to add more back office and front office AI-enhanced functionality to its platform, including further marketing and customer care automation features. We believe that Shopify 's capital resources, platform approach, and large-scale data flows enable it to rapidly deploy and leverage many types of advanced AI technologies, including predictive and prescriptive analytics, natural language processing, recommendation engines, and deep learning tools. As more AI capability is added to its platform aimed at helping merchants be more successful, we see a number of potential positive impacts to Shopify, including incremental new services and revenue streams, reduced merchant churn levels, and additional competitive differentiation in the e-commerce platform market.
Cantech Letter alone or in combination with other cited prior art fails to teach and/or suggest the methods as claimed.
Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al., PTO-892 Item V, “GOOGLE SEARCH EFFECT ON EXPERIENCE PRODUCT SALES AND USERS' MOTIVATION TO SEARCH: EMPIRICAL EVIDENCE FROM THE HOTEL INDUSTRY,” discloses: As individuals increasingly rely on the Internet to access product information, search engines have become an important navigation tool to enhance information collection efficiency. Although there are plenty of user-generated reviews to help consumers evaluate product quality, individuals often seek further information using search engines such as Google before making a purchase, especially for experience products. With the accelerated pace of economic activities and the development of the internet and mobile technologies, consumers' shopping dynamics have been intensified. Therefore, it is of both theoretical and practical significance to track the shifts in customer interest with minimum time delay. Unlike previous studies that have used monthly or weekly data, we focus on the near-term relationship between Google search and product sales. The search requests recorded by Google Trends provide us an ideal database to learn the collective attention of potential customers in a timely fashion. Combined with the hotel data collected from Expedia.com, this study first investigates the relationship between Google search volumes and the related product sales with 48-hour time-lag intervals. The results confirm a two-way positive effect between these two factors. We further explore the influence of price discounts on consumer search behaviors and the moderate effect of retailers' online reputations. The results suggest that offering a price discount has a positive impact on the Google search volume of the promoted product, however the retailer's online reputation negatively moderates this influence. The findings not only have significant practical implications for the hotel industry but also benefit the experience products industry in general. Moreover, the findings contribute to the literature on consumer behavior in the online market as well as on online WOM.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M POND whose telephone number is (571)272-6760. The examiner can normally be reached M-F, 8:30 AM-6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Smith can be reached on 571-272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT M POND/Primary Examiner, Art Unit 3684                                                                                                                                                                                                        April 20, 2022